DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05 January 2021 was considered by the examiner.

Response to Amendment
The amendment filed 05 January 2021 has been entered. Claims 1, 3, 5-8, 11-15, and 23 remain pending in this application.  Claims 1, 3, 7, 8, and 13 have been amended and claims 2, 9, and 16-19 have been canceled.  

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3, 5-8, and 11-15 have been considered but are moot in view of the new ground(s) of rejection set forth below.

Election/Restrictions
Newly submitted claim 23 is directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 

Restriction to one of the following inventions is required under 35 U.S.C. 121:

II. Claim 23, drawn to method of manufacturing probe card, classified in H01L24/42.

The inventions are independent or distinct, each from the other because:
Inventions I and II are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case the apparatus of claim 1 can be made by a materially different process such as plating or build-up manufacturing processes.  

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
the inventions have acquired a separate status in the art in view of their different classification; and
the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).


Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  
Accordingly, claim 23 is withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Objections
Claims 5, 12,  and 13 are objected to because of the following informalities:  
Regarding claim 5, it is suggested the preamble recited “The apparatus of claim 2” read –--The apparatus of claim [[2]] 1 -- since claim 2 has been canceled.
Regarding claim 12, it is suggested the preamble recited “The apparatus of claim 2” read –--The apparatus of claim [[2]] 1 -- since claim 2 has been canceled.
Regarding claim 13, it is suggested the recitation of “a device under test (DUT)” read --the [[a]] device under test (DUT)-- since a device under test is defined in claim 1 on which claim 12 depends.
Appropriate correction is required.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Antonello et al. US 5,767,692 (Antonello) in view of Machida et al. US 2005/0151547 (Machida).
Regarding claim 1, Antonello teaches (Fig. 2) an apparatus (see Fig. 2 – interface device) comprising:
a substrate (see Fig. 2 – flat plate 11) including a surface that comprises first, second, and third apertures (see Fig. 2 and col. 3, lines 20-26 – plate 11 is perforated such that needles 18 pass through as shown.  Three perforations are shown in Fig. 2); and 
first, second, and third angled, straight wire probes (see Fig. 2 – three needles 18 are shown.  Needles are angled with respect to flat plate 11 and straight along the length of 18) comprising proximal ends that are respectively included within, and project from only one side of, the first, second, and third apertures (see Fig. 2 – needles 18 comprise ends that are included within the plate 11 as shown and project only from one side of the plate 11 toward printed circuit board 4 as shown);
wherein the first, second, and third probes intersect a plane that is coplanar with the surface (see Fig. 2 – needles 18 intersect a plane that is co-planar to plate 11), include distal ends to contact electrical contacts of a device under test (DUT) (see Fig. 2 – needles 18 include ends to contact printed circuit board 4), and each of the probes has a major axis that is at an angle non-orthogonal to the plane (see Fig. 4 – each needle 18 has an axis along the length of the needle that is non-orthogonal to the plane parallel to plate 11).
Antonello does not explicitly teach a distance, from the surface to the distal end of each of the probes is less than 1,000 microns.
Machida teaches (Fig. 1-2) a distance, from the surface to the distal end of each of the probes is less than 1,000 microns (see para [0031] – probe 100 has a length of 300 micrometers which is less than 1000 micrometers).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the needle taught by Antonello to have a length less than 1000 microns as taught by Machida as not more than predictable use of prior art elements according to established functions.  One would be motivated to make such a modification to minimize losses in the system associated transmission through the probes.
Regarding claim 12, Antonello teaches (Figs. 2-3) the apparatus of claim 2, wherein the first, second, third, and additional probes are within an array having at least three columns and at least three rows (see Figs. 2-3 – needles 18 are understood to be part of an array with at least three columns and rows as shown in Fig. 3).



Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Antonello et al. US 5,767,692 (Antonello) in view of Machida et al. US 2005/0151547 (Machida) and in further view of Crippa et al. US 2018/0003767 (Crippa).
Regarding claim 3, Antonello teaches (Fig. 2) the apparatus of claim 1, but does not explicitly teach wherein each of the first second and third probes has a diameter less than 40 microns, and a pitch less than 40 microns.
Machida teaches (Fig. 2) the first, second, and third probes have pitch less than 40 microns (see para [0031] – probes 100 have pitch in range of 30 to 100 microns.  This range includes pitches less than 40 microns).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the pitch of the probes taught by Antonello to be less than 40 microns as taught by Machida as not more than predictable use of prior art elements according to established functions.  One would be motivated to make such a modification in order to test a device with a 40 micron electrode spacing.  
Antonello in view of Machida does not explicitly teach the probes have a diameter less than 40 microns.
Crippa teaches the probes have a diameter less than 40 microns (see para [0071] – probe has a size between 5 and 40 micrometer).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the diameter of the probes taught by Antonello in view of Machida to be less than 40 microns as taught by Crippa as not more than predictable use of prior art elements according to established functions.  One would be motivated to make such a modification in order to access densely spaced electrodes on a device under test.

Claims 5, 6, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Antonello et al. US 5,767,692 (Antonello) in view of Machida et al. US 2005/0151547 (Machida) and in further view of Tanaka US 2014/0021976 (Tanaka).
Regarding claim 5, Antonello teaches (Fig. 2) the apparatus of claim 2 wherein the distal ends    of the    first, second, and third probes each include a distal-most surface that contacts a sidewall of the first, second, and third probes at first and second opposing edges, and wherein the first, second, and third probes are oriented with respect to the substrate to contact the electrical contacts of the DUT with only one of the first and second opposing edges of each of the first, second, and third probes (see Fig. 2 – needles 18 includes surface at end that contacts the sidewall of the probes).
Antonello in view of Machida does not explicitly teach wherein the first, second, and third probes are oriented with respect to the substrate to contact the electrical contacts of the DUT with only one of the first and second opposing edges of each of the first, second, and third probes.
Tanaka teaches (Fig. 15) the probes are oriented with respect to the substrate to contact the electrical contacts of the DUT with only one of the first and second opposing edges of each of the first second, and third probes (see Figs. 15A and 15B - when probe needle tips 104 are brought into contact with electrodes 106, the contact is only with one corner).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the probes taught by Antonello in view of Machida to contact the electrical contacts of the DUT with only one of the opposing edges as taught by Tanaka as not more than predictable use of prior art elements according to established functions. One would be motivated to make such a modification in order to achieve more effective oxide scrubbing taught by Tanaka.
Regarding claim 6, Antonello teaches (Fig. 2) the apparatus of claim 5, but does not teach wherein the one of the first and second opposing edges of each of the first, second, and third probes is to scrub the electrical contacts of the DUT in a direction non-collinear with the major axes of the first, second, and third probes.
Machida teaches (Figs. 1-2) the one of the first and second opposing edges of each of the first, second, and third probes is to scrub the electrical contacts of the DUT in a direction non-collinear with the major axes of the first, second, and third probes (see para [0042] - probes 100 are overdriven such that the probe slides sideways and scrapes the surface of an oxide film on the electrode 10).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the probes taught by Antonello to have edges to scrub the electrical contacts of the DUT as taught by Machida as not more than predictable use of prior art elements according to established functions.  One would be motivated to make such a modification in order to remove oxide from the electrode surface for ensuring reliable electrical contact as is known in the art.
Regarding claim 7, Antonello in view of Machida teaches the apparatus of claim 5, but does not explicitly teach  wherein only the one of the first and second opposing edges of each of the first, second, and third probes is rounded.
Tanaka further teaches in the embodiment of Fig. 9A, the one of the first and second opposing edges of each of the first, second, and third probes is rounded (see Fig. 9A and para [0093-0094] - corners 62 which are brought into contact with the electrode 28 are chamfered into a round shape).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify one of the first and second edges taught by Antonello in view of Machida to be rounded as further taught by Tanaka in the embodiment of Fig. 9A as not more than predictable use of prior art elements according to established functions. One would be motivated to make such a modification to allow the probe tip to pivot easily as taught by Tanaka (see para [0093-0094]).

Claims 8, 13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Antonello et al. US 5,767,692 (Antonello) in view of Machida et al. US 2005/0151547 (Machida) and in further view of Namburi et al. US 2013/0285688 (Namburi).
Regarding claim 8, Antonello in view of Machida teaches the apparatus of claim 1 but does not teach wherein each of the probes includes a middle section between the surface and the distal ends, the middle section to flex along the major axis in response to over-travel in a direction orthogonal to the plane of the substrate relative to the DUT.
Namburi teaches (Fig. 4A) the probes includes a middle section between the surface and the distal ends, the middle section to flex along the major axis in response to over-travel  in a direction orthogonal to the plane of the substrate relative to the DUT (see Fig. 4A and para [0038] – probes 104 bend in response to lateral overdrive).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the probes taught by Antonello in view of Machida to include a middle section configured to flex along the major axis in response to over-travel as taught by Namburi as not more than predictable use of prior art elements according to established functions.  One would be motivated to make such a modification in order to ensure reliable electrical contact without damage to the probe or device under test.
Regarding claim 13, Antonello teaches (Figs. 2) the method comprising:
providing the apparatus of claim 1 (see Fig. 2 and claim 1 above); and
contacting the probes to electrical contacts of a device under test (DUT) (see Fig. 2 – needles 18 contact printed circuit board 4 for testing).
Antonello in view of Machida does not explicitly each overdriving the probes to flex the probes and scrub the electrical contacts.
Namburi teaches (Fig. 4A) overdriving the probes to flex the probes and scrub the electrical contacts (see Fig. 4A and para [0038] – probes 104 bend in response to lateral overdrive).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught by Antonello in view of Machida to include overdriving the probes to flex the probes and scrub the electrical contacts as taught by Namburi as not more than predictable use of prior art elements according to established functions.  One would be motivated to make such a modification in order to ensure reliable electrical contact without damage to the probe or device under test.
Regarding claim 15, Antonello teaches (Figs. 2) the method of claim 14, wherein contacting the probes to electrical contacts includes moving at least one of the substrate and the DUT towards another of the substrate and the DUT in a direction non-parallel with the major axes of the probes (see Fig. 2 – contact between needles 18 and printed circuit board 4 is achieved through movement in a direction non-parallel to the axes of the probes). 


Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Antonello et al. US 5,767,692 (Antonello) in view of Machida et al. US 2005/0151547 (Machida) and in further view of Prabhugoud et al. US 2016/0178663 (Prabhugoud).
Regarding claim 11, Antonello in view of Machida teaches the apparatus of claim 1, but does not teach  the substrate comprises aluminum and oxygen, aluminum and nitrogen, or silicon and nitrogen, or a combination thereof; and
the first, second, and third probes each comprises nickel, beryllium, tungsten, rhenium, or copper or a combination thereof.
Prabhugoud teaches (Fig. 1) the substrate comprises aluminum and oxygen, aluminum and nitrogen, or silicon and nitrogen, or a combination thereof (see Fig. 1 -aligner 110 is aluminum oxide per para [0031]); and
the first, second, and third probes each comprises nickel, beryllium, tungsten, rhenium, or copper or a combination thereof (see Fig. 1 and para [0027] - probe made of nickel).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the substrate and probes taught by Antonello in view of Machida to comprise aluminum and oxygen and nickel, respectively, as taught by Prabhugoud as not more than predictable use of prior art elements according to established functions. One would be motivated to make such a modification in order to have a substrate that is stable when probes are heated and probes that are good electrical conductors for measurements as taught by Prabhugoud (see para [0027 and 0031]).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Antonello et al. US 5,767,692 (Antonello) in view of Machida et al. US 2005/0151547 (Machida) in view of Namburi et al. US 2013/0285688 (Namburi) and in further view of Tanaka US 2014/0021976 (Tanaka).
Regarding claim 14, Antonello teaches (Fig. 2) the method of claim 13, wherein:
the probes each include a distal-most surface that contacts a sidewall of the probe at first and second opposing edges of the distal-most surface (see Fig. 2 – distal surface of needle 18 contacts sidewall). 
Antonello in view of Machida in view of Namburi does not explicitly teach overdriving the electrical contacts comprises contacting only one of the first and second opposing edges to the electric contacts.
Tanaka teaches (Fig. 15) overdriving the electrical contacts comprises contacting only one of the first and second opposing edges to the electric contacts (see Figs. 15A and 15B - when probe needle tips 104 are brought into contact with electrodes 106, the contact is only with one corner).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught by Antonello in view of Machida in view of Namburi to contact the electrical contacts of the DUT with only one of the opposing edges as taught by Tanaka as not more than predictable use of prior art elements according to established functions. One would be motivated to make such a modification in order to achieve more effective oxide scrubbing taught by Tanaka.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEE E RODAK whose telephone number is (571)270-5628.  The examiner can normally be reached on Monday-Friday 7:30AM - 3:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on (571) 272-2258.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LEE E RODAK/           Primary Examiner, Art Unit 2868